Citation Nr: 1523150	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from December 1970 to September 1978 and from October 1980 to February 1989.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

The claim for service connection for a left knee disorder was previously denied in a final rating decision dated in December 2002; however, the Veteran's service treatment records were not available at the time of the decision because the Veteran's original claims file had been misplaced and rebuilt.  Subsequently, the Veteran's service treatment records were located and associated with his claims file.  As a result, the claim for service connection for a left knee disorder is to be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (new and material evidence - service department records).

In various correspondence and during the Board hearing, the Veteran has raised the issue of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for additional cervical spine disability due to surgery at a VA facility.  Although the November 2012 statement of the case (SOC) discussed whether there was any additional cervical spine disability resulting from negligence on the part of VA during the surgery, it did not include the pertinent regulatory provisions.  Moreover, a rating decision has not been issued on this specific claim, nor has been notice provided.  Therefore, the Board does not have jurisdiction over the issue at this time, and the matter is referred to the AOJ for appropriate action, to include providing the Veteran with the required notice and development prior to adjudication.  38 C.F.R. § 19.9(b) (2014). 

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in VBMS includes a copy of the March 2015 Board hearing transcript.  Virtual VA includes VA treatment records dated from 1995 to October 2014 that were reviewed by the AOJ and the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

Regarding the claimed left knee disorder, the Veteran has contended that this disability is directly related to service and that it is secondary to his service-connected ankle disability.  In February 2002, the Veteran initially claimed that his bilateral knee disorder was secondary to his service-connected ankle disorder.  This claim was denied in a December 2002 rating decision.  The Veteran filed another claim for service connection for a left knee disorder in August 2009, which was denied in the May 2010 rating decision currently on appeal.  During the Board hearing, the Veteran testified that he constantly sprained his ankles and knees during parachute jumps.  See Hearing Transcript (Tr.) at 3.  He stated his knee would ache and swell up for a couple of days and then be fine, but that both knees hurt off and on throughout service.  See, id. at 8-9.  

The Veteran was medically evaluated for his left knee disorder in November 2012.  The diagnoses were meniscus disease and degenerative joint disease.  The examiner opined that the Veteran's left knee disorders were not caused by or the result of his service-connected left ankle disability; however, she did not provide an opinion regarding whether the left knee disorders were directly related to service, to include multiple parachute jumps.  Therefore, the Board finds that a remand is necessary for a supplemental medical opinion.  See 38 C.F.R. § 3.159(c)(4) (2014).

Regarding the claimed cervical spine disorder, the Veteran has contended that this disability resulted from carrying heavy rucksacks long distances during service.  See Board Hearing Tr. at 17-18.  During the Board hearing, he testified that he first began experiencing numbness in his right shoulder and arm while carrying rucksacks and was later diagnosed with cervical spine degenerative disc disease.  See, id.

The Veteran was medically evaluated for his cervical spine disability in November 2012.  The diagnoses were cervical spine degenerative disc disease and right hand carpal tunnel syndrome.  The examiner provided an opinion regarding whether there was any additional disability resulting from the cervical spine surgery in 2007.  She also opined "that there is no evidence supporting the cervical spine condition as being related to the [sic] service."  However, she did not address the Veteran's contentions or provide any rationale for this opinion.  Therefore, the Board finds that a remand is needed for a supplemental medical opinion.  38 C.F.R. § 3.159(c)(4).  

In addition, while on remand, any outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee and cervical spine.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Des Moines VA Medical Center dated from October 2014 to the present. 

2.  The AOJ should refer the Veteran's claims file to the November 2012 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for supplemental opinions as to the nature and etiology of the Veteran's left knee and cervical spine disorders.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

A. Left Knee

The Veteran has contended that his left knee disorders resulted from multiple parachute jumps during his service as a paratrooper.  See Board Hearing Tr. at 3.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

With regard to each currently identified left knee disorder, the examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the disorder is causally or etiologically related to the Veteran's active service, to include multiple parachute jumps.   

B. Cervical Spine

The Veteran has contended that his cervical spine disorder resulted from carrying heavy rucksacks during service and that he began to having right shoulder and arm numbness and tingling during service.  See Board Hearing Tr. at 17-18.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current cervical spine disorder is causally or etiologically related to his active service, to include carrying heavy rucksacks therein.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






